Citation Nr: 0106434	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-17 071	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Entitlement to an effective date earlier than May 6, 1998, 
for the assignment of an increased rating of 70 percent for 
the service connected post-traumatic stress disorder (PTSD) 
and a total compensation rating based on individual 
unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	AMVETS







ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 



INTRODUCTION

The veteran served on active duty from June 1968 to March 
1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the RO.  

While the veteran indicated that he wished to testify at a 
hearing before the Board, he subsequently communicated to VA 
that he would not be attending that hearing scheduled in 
January 2001.  

In a rating action of October 1996, the RO granted service 
connection for PTSD, and assigned an increased rating for 
that condition (formerly rated as an anxiety neurosis with 
depression ) of 30 percent, effective on November 18, 1994.  

In an October 1996 letter, VA notified the veteran that a 
decision had been made on his claim for increased 
compensation.  A report of contact with the veteran dated in 
April 1997 indicated that the veteran no longer wanted a 
Board hearing at the RO, but wanted his case placed on the 
docket for "BVA review" in Washington.  Then in September 
1997, a May 1997 report from a VA staff psychiatrist was 
submitted in support of the veteran's claim.  

In a July 1999 statement, the veteran's representative 
expressed disagreement with the effective date of May 6, 1998 
assigned for the increased rate of compensation.  In his VA 
Form 9, the veteran indicated that the effective date should 
have been assigned no later than 1996.  
In light of the contentions advanced by and on behalf of the 
veteran, the Board has undertaken to restate the issue in 
this case as reflected on the first page of this document.  



REMAND

Since the veteran appears to be appealing from the May 1999 
decision as to the effective date assigned for the increased 
rate of compensation, the Board finds that the SOC issued to 
the veteran in August 1999 has failed to address the 
substantive matter of this appeal.  

As the SOC is not responsive to the contentions raised by the 
veteran, the Board must refer the case back to the RO for 
appropriate consideration of the issue of an earlier 
effective date for the increased rating assigned for the 
service-connected PTSD and for the TDIU.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308, (1991). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision regarding 
this issue at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

In light of the foregoing this issue is remanded to the RO 
for the following action:

1.  The RO should undertake to adjudicate 
the issue of an effective date earlier 
than May 6, 1998 for the assignment of 
the increased rating for the service-
connected PTSD and the TDIU in light of 
the contentions advanced by the veteran 
and his representative.  The RO should 
undertake all indicated development in 
this regard.  This should include 
contacting the veteran in order to have 
him submit any additional evidence or 
information or further argument to 
support his claim.  

2.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  Then, if any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a responsive Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

